Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

Banks v. Horn
Precedential or Non-Precedential:

Docket 99-9005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Banks v. Horn" (2002). 2002 Decisions. Paper 62.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/62


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed January 29, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-9005

GEORGE E. BANKS,
       Appellant

v.

MARTIN HORN, Commissioner, PA Dept of Corrections;
JAMES PRICE, Superintendent of State Correctional
Institute Greene; RAYMOND J. COLLERAN,
Superintendent of State Correctional Institute Waymart;
COMMONWEALTH OF PENNSYLVANIA

On Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Civil No. 99-cv-00438)
District Judge: Honorable James F. McClure, Jr.

Argued April 2, 2001

Before: SLOVITER, ROTH and RENDELL, Circuit Ju dges

ORDER AMENDING OPINION

The slip opinion filed in the above case on October 31,
2001 is hereby amended as follows:

1. On page 4, third full paragraph, line 9, remove the
word "equitably" .

2. On page 16, footnote 10, line 4, remove "And, in its
brief, it quotes..." and replace with "And, in his brief, Banks
quotes...".
       BY THE COURT,

       /s/ Marjorie O. Rendell
       Circuit Judge

DATED: January 29, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2